Citation Nr: 1754290	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  08-32 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a neurological disability of the lower extremities, claimed as secondary to a low back disability. 

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected head injuries and/or posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a stroke, to include as secondary to service-connected head injuries and/or hypertension. 

5.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1966 to October 1967.  These matters are before the Board of Veterans'Appeals (Board) on appeal from a May 2007 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In October 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  At the hearing, the Veteran submitted additional evidence with a waiver of RO jurisdiction.  In April 2012 the Board reopened the claim of service-connection for a low back disability, and remanded these issues for further development. 

The issues of service connection for hypertension and a stroke and seeking a TDIU rating are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required. 


FINDINGS OF FACT

1.  A low back disability was not manifested in service; arthritis of the low back was not manifested in the first postservice year; and the Veteran's current low back disability is not shown to be etiologically related to his service.

2.  A neurological disability of the lower extremities was not manifested in, and is not shown to be related to, the Veteran's service; a low back disability is not service-connected.


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not warranted.  38 U.S.C. §§  1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

2.  Service connection for a neurological disability of the lower extremities is not warranted; the claim of secondary service connection for the disability lacks legal merit.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by February 2006 and April 2007 letters. 
See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

During the October 2011 Travel Board hearing, the undersigned advised the Veteran and his representative of what is needed to substantiate the claims; his testimony reflects that he is aware of what is necessary to substantiate the claims.  Following the hearing the case was remanded to assist him with development of evidence to substantiate his claim.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The AOJ arranged for VA examinations in July 2012 and July 2015.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran served in combat, and was awarded a Purple Heart Medal; he is entitled to consideration of his claims under the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disorder first diagnosed after discharge may be service connected if the evidence, establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (as in effect prior to and from October 10, 2006). 

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310(b).

Certain chronic diseases, to include arthritis and hypertension (as a cardiovascular disease) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for arthritis and hypertension).  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309.  A nexus to service (for diseases listed in 38 C.F.R. § 3.309(a)) may be established by showing continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.


Low back disability

The Veteran claims that his low back disability is due either to an injury sustained in a parachute jumping or from an injury moving a water trailer in service (or both).  His STRs are silent for complaints, findings, treatment, or diagnosis regarding the back.  On October 1967 service separation examination, the spine was normal on clinical evaluation.  In an October 1967 report of medical history, he denied any history of arthritis or recurrent back pain.  He received a parachute badge, and the Board finds it plausible that he may have sustained an undocumented back injury in service.  

On September 2006 VA spine examination, the Veteran reported that he participated in multiple parachute jumps, had some bad landings, and may have strained his back parachuting.  He reported chronic back pain that has gradually worsened and that he used a back support when driving.  X-rays showed degenerative disc disease (DDD) at the L4 and L5 discs.  On examination, the examiner noted painful motion and muscle tenderness but no muscle spasms.  The diagnosis was DDD of the lumbar spine. The examiner opined that it was not likely that the DDD of the lumbar spine was related to parachuting, and that it is a naturally occurring phenomenon (as the Veteran also had cervical spine DDD. 

On September 2006 VA neurological examination, it was noted that the Veteran worked in construction after service and suffered falls from ladders in the course of such work.  He reported that none of the falls resulted in a back injury (indicating that "paratrooper training helped in those situations").  Neurologic examination was negative for motor or sensory deficits.  The examiner noted that the [only] risk factor for a radicular process would appear to be his jump training as a parachutist , and that he reported he was in constant pain and discomfort in the lower back.

A May 2007 VA addendum opinion notes that two previous back examinations were normal.  On examination, the examiner noted that the Veteran had mild degenerative arthritis of the cervical and lumbar spine.  He opined that it was not possible to attribute the Veteran's complaints of lumbar back pain to his remote parachuting experiences without resort to speculation.  He explained that the lack of objective findings on physical examinations and paucity of findings on CT X-rays and EMGs weigh against a conclusion that the remote parachuting experiences caused lumbar spine abnormality beyond what would be expected from the aging process. 

At the October 2011 Travel Board hearing, the Veteran testified that he injured his back in a parachute jump at Fort Benning.  He related that he did not report, and was not treated for, the injury, and thereafter completed another jump to earn his parachute badge.  He stated that he last received VA treatment for his back in 2005.

On July 2012 VA examination, it was noted that the Veteran had lumbago diagnosed in 2004.  His reported history of back injury in service was noted. 
Lumbar spine X-rays showed minimal narrowing of the L4-L5, L5-S1 intervertebral disc spaces posteriorly; an acute bony abnormality was not seen.  Following a physical examination, the examiner opined that the Veteran's lumbar spine disability was less likely than not incurred in or caused by the claimed injury, event, or illness in service.  The examiner noted that the Veteran denied recurrent back pain in his October 1967 report of medical history, and that there was no medical evidence of treatment for back pain until the 2000's.  The examiner identified other possible etiological factors for the back disability, to include obesity, aging, and decades of construction work. 

On July 2015 VA examination, the Veteran reported a back injury in service, constant daily pain, and back pain if he sits or stands for an extended period of time. On examination, there was no guarding, muscle atrophy, muscle spasm, or ankylosis of the spine.  The examiner noted that the Veteran had IVDS.  The diagnoses were retrolisthesis and DDD.  The examiner opined that the Veteran's lumbar spine disability was less likely than not incurred in or caused by an injury, event, or illness in service, and more likely was due to the natural aging process.  The examiner observed that the Veteran's STRs are silent for back complaints, diagnosis, or treatment and that in an October 1967 report of medical history he marked "NO" for recurrent back pain, and that private and VA treatment records do not note back complaints until 2006.  She explained that retrolisthesis can be caused by trauma, but according to The Journal of Trauma: Injury, Infection, and Critical Care, the very rare traumatic backward subluxation or dislocation of lower lumbar and lumbosacral vertebrae is caused by high-energy trauma, with extensive damage to the ligamentous restraints both anteriorly and posteriorly and there is usually associated significant neurological deficit.  The Veteran's STRs and medical documentation after service discharge do not show significant neurological deficit at or around the time of injury. 

While it may reasonably be conceded, based on the Veteran's accounts, that during service he sustained an (undocumented) acute low back injury in service, the record does not support that his current chronic low back disability is etiologically related to such injury.  The injuries he describes resolved without residual pathology, as reflected by normal clinical evaluation on service separation examination, and his denial of low back injury or complaints in medical history at the time.  There is no competent evidence that the lumbosacral spine arthritis now shown was manifested in service or in the first postservice year (the Veteran does not allege otherwise).  Consequently, service connection for a low back disability on the basis that such disability became manifest in service and persisted, or on a presumptive basis (for the lumbar arthritis as a chronic disease under 38 U.S.C. § 1112), is not warranted. 

The preponderance of the evidence is against a finding that the Veteran's current claimed low back disability may otherwise (other than based on onset in service or on a chronic disease presumptive basis) be related to his service.  While lumbar spine arthritis is a chronic disease listed in 38 C.F.R. § 3.309(a), continuity of symptoms is simply not shown.  The Veteran's spine was normal on service separation examination, and postservice treatment for back complaints is not shown until more than 30 years following the Veteran's separation from service.  Notably, the Veteran was able to engage in physically demanding employment for decades during that interval. 

When chronic pathology in service, chronic disease in the presumptive period, and continuity of symptomatology are not shown, as here, whether or a current chronic back disability may be related to remote service/injury therein is a medical question.  The only competent (medical opinion) evidence in the record regarding a nexus between the Veteran's claimed low back disability and his service is in the reports of VA examinations.  Of these, the Board finds the September 2006 VA neurological examination provider's opinion that relates the Veteran's radicular symptoms to his parachute training  in service lacking in probative value, because it appears to be based entirely on medical history provided by the Veteran which is inaccurate.  Specifically, it identifies only the jump training in service as a risk factor for the disability, when in fact the Veteran also had a lengthy history or postservice physically demanding employment in construction.  It does not account for the normal separation examination findings or the lengthy postservice interval during which not back complaints were documented and no treatment is shown.  And it suggests that the Veteran has had a postservice history of continuous complaints of lower back pain and discomfort when, in fact, such history is not supported by any contemporaneous data during a 30+ year postservice interval (and would appear to be inconsistent with the documented history of lengthy employment of a physically demanding nature during that time).  The other opinions are all against the Veteran's claim.  The Board finds the most probative of these opinions to be that of the July 2015 VA examiner.  It reflects a thorough review of the Veteran's record/medical history and a complete physical examination (with all necessary findings), and the opinion (by a medical professional competent to provide it) includes rationale that accurately cites to supporting factual data.  The Board finds that examiner's opinion, that the Veteran's lumbar spine disability is less likely than not related to the reported injuries in service persuasive.  The Veteran is a layperson, and is not competent to, by his own opinion, establish that his current back disability is related to injury or injuries during remote service.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  The appeal in the matter must be denied.

Neurological disability of the lower extremities

The Veteran's STRs are silent for complaints, treatment, or diagnosis pertaining to a neurological disability of the lower extremities. 

An August 2006 CT scan found no evidence of compression deformity, significant spondylosis or spondylolisthesis, significant disc protrusion, or canal stenosis.  There was no obvious nerve root compression.  The examiner noted that it was a normal neurologic exam. 

On September 2006 VA neurological examination, the Veteran reported radiculopathy due to his low back disability.  The examiner noted a 2003 examination report that did not find any motor or sensory deficits.  Additional motor and sensory testing of the lower extremities was negative in detail.  The examiner opined that it was at least as likely as not that his symptoms as related to the low back pain with radiation to the legs and feet were related to the jumping exercises during service. 

At the October 2011Travel Board hearing, the Veteran testified that he was not claiming that neurological disability of the lower extremities began in service.  He stated that the neurological disability was secondary to his back disability and that he had not received treatment for the disorder since 2005.

On July 2012 VA spine examination, the Veteran reported that he sought treatment for leg pain in 2003 and was prescribed Gabapentin.  On examination, the examiner noted radicular pain in the lower extremities.  The examiner noted severe intermittent pain, moderate paresthesias and/or dysthesias and moderate numbness in the right and left lower extremities. 

On July 2015 VA spine examination, the Veteran reported pain that radiated down the front of his legs to his knees and occasionally to his feet.  He reported intermittent numbness and tingling down both legs.  The examiner noted a diagnosis of lumbar radiculopathy.  On examination, the examiner noted radicular pain in the lower extremities.  The examiner noted mild intermittent pain,  paresthesias and/or dysthesias and numbness in the right and left lower extremities. 

While a September VA neurological examiner has opined that the Veteran's lower extremity radicular symptoms are related to his jump activities in service, the Board has found that opinion to be lacking in probative value (as based on inaccurate factual premises).  Neurological complaints or deficits involving the lower extremities were not noted in service, and were not clinically documented for decades postservice.  Consequently, service connection for such disability on a direct basis (that it became manifest in service, and was incurred therein is not warranted).  In fact, the Veteran's theory of entitlement to this benefit is primarily one of secondary service connection.  He contends that he began having bilateral leg problems associated with his back disability after service and that a lower extremity neurological disability developed secondary to his back disability.   

Regarding the secondary service-connection theory of entitlement proposed, it is noteworthy that the Veteran's low back disability is not service connected (and the Board's decision in the matter upholds that determination).  Accordingly, the secondary service connection theory of entitlement lacks legal merit.  See 38 C.F.R. § 3.310.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a neurological disability of the lower extremities.  The appeal in the matter must be denied.


ORDER

Service connection for a low back disability is denied.

Service connection for a neurological disability of the lower extremities is denied.


REMAND

On July 2012 VA examination, the examiner opined that the hypertension was less likely as not secondary to the Veteran's service-connected head injury.  The opinion is inadequate for rating purposes because it did not include adequate rationale.

On July 2015 VA examination, the examiner opined that the Veteran's hypertension was less likely as not caused or aggravated by his service connected head injury and/or his service-connected PTSD.  This opinion is inadequate for rating purposes as it lacks adequate rationale.  Specifically, the provider noted that factors that contribute to hypertension include stress, but did not explain why stress associated with PTSD was not a factor contributing to hypertension in this case.  A remand to a medical advisory opinion supported by adequate rationale is necessary.  

Because the claims of secondary service connection for a stroke and entitlement to a TDIU rating are inextricably intertwined with the claim of service connection for hypertension, appellate consideration of those matters is deferred pending resolution of the service connection for hypertension claim.  

Accordingly, the case is REMANDED for the following:

1. The RO should also arrange for the Veteran's record to be forwarded to an appropriate physician for review and an advisory medical opinion regarding the likely etiology of his hypertension.  Upon review of the record (to include this remand and the observations above), the examiner should provide an opinion that responds to the following:

(a) Is it at least as likely as not (a 50 percent or better probability) that the Veteran's hypertension was caused or aggravated by his service-connected head injuries and/or his service-connected PTSD?.  If the opinion is negative (i.e., that the Veteran's PTSD did not cause or aggravate his hypertension), please reconcile that conclusion with the July 2015 VA examiner's listing of stress as a known factor for development of hypertension.  
(b) If the opinion is to the effect that the Veteran's PTSD did not cause, but aggravated, his hypertension, please identify the degree of disability that is due to such aggravation.
(c) Was the Veteran's PTSD, hypertension, or head injury a factor for his development of a stroke? 

The examiner must explain the rationale for all opinions in detail.  

2.  The AOJ should then review the record, ensure that all development sought is completed, arrange for any further development indicated regarding the TDIU claim based on the determinations on the other claims remanded, and readjudicate these claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


